LIVINGSTON, Chief Justice.
We have held that an appeal must be dismissed where the record fails to show the organization of the court as required by Rule 26 of the Supreme Court Rules, Code 1940, Tit. 7, Appendix. This rule is now Rule 24 of Revised Rules of the Supreme Court, effective June 1, 1955. Powell v. Powell, Ala., 89 So.2d 530;1 West v. Camp, 264 Ala. 644, 89 So.2d 170; Reynolds v. Henson, 264 Ala. 435, 87 So.2d 856; McPherson v. Stallworth, 262 Ala. 367, 78 So.2d 924; Garrard v. State ex rel. Waid, 260 Ala. 486, 71 So.2d 59; Pensacola, A. & W. Ry. Co. v. Big Sandy Iron Co., 147 Ala. *155274, 41 So. 418. See also Revised Rule 26 of the Supreme Court (old Rule 28).
Appeal dismissed.
LAWSON, STAKELY and MERRILL, JJ., concur.

. Ante, p. 48.